PER CURIAM.
The defendants, Marvin A. Hollub, et al., appeal from an adverse final judgment and from the denial of their post-trial motions for new trial and for remittitur. The plaintiffs, Peter J; Clancy, et al., cross-appeal from the final judgment. We affirm all aspects of the final judgment and the denial of the defendants’ post-trial motions.
We find that there was competent, substantial evidence to support the jury’s verdict. Randy Int’l, Ltd. v. American Excess Corp., 501 So.2d 667, 670 (Fla. 3d DCA 1987). Moreover, we find that the trial court properly denied the defendants’ motions for a new trial and for remittitur, and that defendants’ arguments to the contrary lack merit.
Lastly, with regard to the cross-appeal, we find that the trial court properly denied the plaintiffs’ motion to amend their complaint at the conclusion of their case-in-chief where having done so would have prejudiced the defendants. Therefore, there was no abuse of discretion by the trial court. Lasar Mfg. Co. v. Bachanov, 436 So.2d 236, 237-38 (Fla. 3d DCA 1983); Dixie Farms, Inc. v. Timmons, 323 So.2d 637, 639 (Fla. 3d DCA 1975), cert. denied, 336 So.2d 1181 (Fla.1976).
Accordingly, we affirm.